Citation Nr: 0811212	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-35 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to July 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2006, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  In December 2007, a Travel Board hearing was held 
before the undersigned.  Transcripts of these hearings are of 
record.  At the Travel Board hearing, the undersigned granted 
a request to hold the case in abeyance 60 days for the 
submission of additional evidence.  38 C.F.R. § 20.709.  
Additional evidence was submitted with a waiver of initial 
AOJ consideration both at the Travel Board hearing and 
immediately following.

In the veteran's June 2005 notice of disagreement, he stated 
that he is "suffering from a disability, either PTSD, a 
nervous disorder, or some other mental condition," thus 
raising the matter of entitlement to service connection for a 
psychiatric disability other than PTSD.  The RO limited its 
decision to PTSD and has not addressed a claim of service 
connection for a psychiatric disorder other than PTSD; 
therefore, such matter is referred to the RO for any 
appropriate action.  


FINDINGS OF FACT

1. It is not shown that the veteran served in combat.

2. There is no credible supporting evidence that a claimed 
in-service stressor occurred; the record does not show a 
diagnosis of PTSD conforming to DSM-IV; and a preponderance 
of the evidence is against a finding that the veteran has 
PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A March 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.   Significantly, no stressor verification 
development is possible because the veteran (as he was 
advised) has not provided sufficient details of his alleged 
stressors to allow for verification.  The RO did not arrange 
for a VA examination and/or etiological opinion.  As the 
record does not show a diagnosis of PTSD conforming to DSM-IV 
or include credible corroborating evidence of an in service 
stressor, an examination and/or opinion as to a nexus between 
a stressor event and a current diagnosis is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

The veteran's SMRs, including his September 1970 service 
separation physical examination report, are silent for any 
psychiatric complaints, findings, treatment, or diagnosis.

The veteran's service personnel records do not show he 
received any awards, badges, or decorations that connote 
combat.  He served in Vietnam from February 1970 to October 
1970, and his duties there involved serving as a stock clerk 
and providing naval support.

VA outpatient treatment records reflect that during the 
veteran's initial visit with the VA healthcare system in 
September 2004, he was screened for PTSD, tested positive, 
and was referred to a mental health clinic.  On October 2004 
psychosocial assessment, the clinical social worker observed, 
"Though [the veteran] voices he experiences depressive and 
PTSD symptomology [he] seems to be functioning well.  He is a 
self-employed carpenter who states that financially he is 
doing well.  His marriage is solid and he seems to have 
social contacts through church, family, and acquaintances he 
meets in local restaurant.  Primary stressor is a brother 
died of cancer within the past month.  [Veteran's] motivation 
for treatment is questionable at this point in time."
On November 2004 PTSD assessment, the veteran described 
symptoms of intrusive recollection, emotional detachment, 
sleep difficulties and anger.  He reported that his brother, 
to whom he was close, died a few weeks ago.  Regarding his 
service, the veteran reported seeing a stack of Viet Cong 
bodies in a building in Da Nang, and coming under fire when 
he was trying to hook up water, and having to seeking cover 
under a truck until it was safe to leave.  The psychology 
technician found that the veteran did not meet the criteria 
needed for a diagnosis of PTSD per DSM-IV.  Specifically, 
with respect to reexperiencing symptoms, avoidance symptoms, 
and hyperarousal symptoms, he only reported two avoidance or 
numbing symptoms when three are required.  Many of the other 
avoidance and hyperarousal symptoms that the veteran reported 
were mild in frequency or intensity and marked as not likely 
related to military trauma.  The psychology technician felt 
that areas that were elevated and required further evaluation 
were in avoidance and obsessive/compulsive behaviors.  He 
also observed that the veteran frequently brought up the 
recent death of his brother, and recommended supportive 
therapy for the grieving of his brother.

VA psychiatry assessment/evaluation notes from December 2004 
to April 2005 show diagnoses of PTSD and depressive disorder 
NOS (not otherwise specified).  

VA psychiatric interdisciplinary treatment plans from January 
2005 to April 2005 show diagnoses of PTSD symptoms.

VA psychiatric treatment records from October 2005 to June 
2007 reflect, at varying times, diagnoses of: depression; 
depression NOS, PTSD r/o (rule out); depression NOS; and 
depressive disorder NOS.

In a January 2005 statement, the veteran details his 
experiences in Vietnam.  Specifically, he states that 
although he was trained as a store clerk, he was attached to 
the Seabees and rode shotgun on a flatbed truck hauling 
rockets and bombs.  Later, he drove trucks hauling water and 
fuel.  He states he was exposed to gunfire and bombs while 
driving these trucks.  He also reported being invited to 
participate in and witnessing a gang rape of a Vietnamese 
girl, and being the target of unwanted, homosexual advances 
from a fellow serviceman.  Later, when stationed in Saigon, 
he witnessed a companion kill a North Vietnam sympathizer by 
grabbing him by the neck and slamming him into a wall.  When 
he was stationed on a boat, he saw the body of a dead 
Vietnamese float by with a penis in his mouth.  After he was 
separated from service, his family and friends were 
unsupportive as they were conscientious objectors and/or 
Mennonites who objected to the war on religious principles.  
Consequently, he drank heavily, smoked marijuana, and 
contemplated dying.  He described an incident when he tried 
to stage a suicide by driving into a tree and making it look 
like an accident.  He often dreamt of his experiences, and 
had one recurring dream where he was being fired upon, and 
was trapped under a fuel truck outside Da Nang.

At the  December 2007 Travel Board hearing, the veteran 
testified that he sees a psychiatric nurse every six months, 
and is treated with Zoloft, and does not receive any private 
treatment.

In December 2007, the veteran submitted a photocopy of a 
letter he sent to his family while still serving in Vietnam.  
The letter details his efforts to secure an early release 
from service.  He also submitted a list of names (some only 
surnames) of fellow servicemen.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Although the veteran served in Vietnam, there is no evidence 
that he engaged in combat with the enemy.  His military 
occupational specialty was a stock clerk.  His SMRs do not 
reference combat, and his service personnel records do not 
show that he received any awards, badges, or medals that 
connote combat.  Without a showing that he engaged in combat, 
to establish service connection for PTSD, there must be 
credible supporting evidence corroborating that the alleged 
stressor events in service for a diagnosis of PTSD actually 
occurred.  See Cohen, supra.

The veteran has provided only nonspecific stressor 
information.  Despite being advised on more than one occasion 
(most recently during his December 2007 Travel Board hearing) 
that specific information including dates and locations were 
needed, he has provided only nonspecific allegations of being 
exposed to combat fire, encountering dead Vietnamese bodies, 
witnessing the gang rape of a Vietnamese girl and the killing 
of a North Vietnamese, and being the target of unwanted, 
homosexual advances.  He did not, as requested, state either 
when or where these events occurred (specifically regarding 
the stressor that he came under fire in Vietnam).  He has 
also not offered any credible supporting evidence or 
corroborating evidence of witnessing a gang rape or a 
killing, or of being the subject of sexual harassment.  
[Notably, if he had participated in such events, they could 
not support an award of compensation for PTSD because, at the 
very least, they would be misconduct.  See 38 U.S.C.A. 
§ 1110.]  The photocopy of a letter to his family from his 
time in Vietnam does not contain any specific information 
about events he witnessed in service, and the list of 
servicemen with whom the veteran served provides no specific 
information that would suggest further development.  In 
summary, the veteran's nonspecific allegations do not lend 
themselves to verification.  While certain examiners and 
treatment providers appear to acknowledge or concede that a 
stressor event occurred, credible supporting evidence of an 
in-service stressor cannot consist solely of after the fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  Consequently, the Board finds that a stressor event 
in service is not shown.

Furthermore, it is not established that the veteran actually 
has a diagnosis of the disability for which service 
connection is sought, i.e., PTSD.  Under 38 C.F.R. 
§ 3.304(a), PTSD must be diagnosed in accordance with 
38 C.F.R. § 4.125(a) (and under § 4.125(a) in accordance with 
DSM-IV).  The record does not reflect such diagnosis.  Under 
DSM-IV, there must be witnessing, experiencing, or 
confronting of a stressor event; there must be persistent 
reexperiencing of the event; and there must be persistent 
avoidance of stimuli associated with the trauma, persistent 
symptoms of increased arousal, duration of disturbance more 
than one month, disturbance causes clinically significant 
distress or arousal.  The record does not show a diagnosis of 
PTSD that meets these requirements.  

While there is medical evidence suggestive of diagnoses of 
PTSD (including notations that such diagnosis was to be ruled 
out), the diagnoses are based on the veteran's unsupported 
reports of being exposed to combat fire and witnessing dead 
Vietnamese bodies.  Without evidence that the veteran engaged 
in combat or credible supporting evidence of an in-service 
stressor, even unequivocal medical evidence that a claimant 
has a diagnosis of PTSD is insufficient to establish that the 
PTSD is service-related, so as to warrant service connection.

The veteran's own expressed belief that he has PTSD due to 
events in service is not competent evidence, as he is a 
layperson, untrained in determining a diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Without evidence that the veteran served in combat or 
credible supporting evidence of the alleged stressor events 
in service, and without a diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125, the regulatory criteria for 
establishing service connection for PTSD are not met, and 
service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


